DETAILED ACTION
This office action is in response to the application filed on 08/02/2021. Claims 1-6 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for provisional application No. 62/291,588 filed 02/05/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. patent Application No. 16/073,996 now U.S. patent No. 11,109,061. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that the claims cover substantially the same subject matter. The table below shows only a sample of how each of these claims is anticipated by claims such as claim 1 of U.S. patent No. 11,109,061.

Instant Application
U.S. patent No. 11,109,061
Claim 1: A method of motion compensation for video data performed by a video encoder or a video decoder, the method comprising: receiving input data associated with a current chroma block in a current picture at an encoder side or receiving a video bitstream including compressed data of the current chroma block at a decoder side wherein the current picture comprises a luma component and one or more chroma components
Claim 1: A method of motion compensation for video data performed by a video encoder or a video decoder, the method comprising: receiving input data associated with a current block in a current picture at an encoder side or receiving a video bitstream including compressed data of the current block at a decoder side
applying a BIO (bi-directional optical flow) process to encode or decode the current chroma block if the current chroma block is coded using a bi-prediction mode
applying a bi-directional optical flow (BIO) process conditionally to encode or decode the current block depending on a current mode used to encode or decode the current block based on the current block being coded using a bi-prediction mode
and outputting the video bitstream including the compressed data of the current chroma block at the encoder side or outputting reconstructed data including a reconstructed block of the current chroma block at the decoder side
and outputting the video bitstream including the compressed data of the current block at the encoder side or outputting reconstructed data including a reconstructed block of the current block at the decoder side.




Claim Interpretation
In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted as broadly as their terms reasonably allow.   See MPEP § 2111. 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  In re Pruter, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).  See MPEP § 2111.

(i)	All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  The following language is interpreted as not further limiting the scope of the claimed invention.  See MPEP 2106 II C.
(ii)	Language in a method claim that states only the intended use or intended result, but the expression does not result in a manipulative difference in the steps of the claim.  Language in a system claim that states only the intended use or intended result, but does not result in a structural difference between the claimed invention and the prior art.  In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.  

(iii)	Claim limitations that contain statement(s) such as “if, may, might, can could”, as optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims.  
USPTO personnel should begin claim analysis by identifying and evaluating each claim limitation.  For processes, the claim limitations will define steps or acts to be performed.  For products, the claim limitations will define discrete physical structures or materials.  Product claims are claims that are directed to either machines, manufactures or compositions of matter. See MPEP § 2106 II C.   	
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  The following are examples of language that may raise a question as to the limiting effect of the language in a claim:

(A) statements of intended use or field of use,
(B) “adapted to” or “adapted for” clauses,
(C) “wherein” clauses, or
(D)  “whereby” clauses.

See MPEP § 2106 II C.

Exemplary claim 1 recites the term "if" (i.e. "applying a BIO (bi-directional optical flow) process to encode or decode the current chroma block if the current chroma block is coded using a bi-prediction mode”). The term “if” is a conditional statement which does not require the claim functionality to occur, but merely indicates that the function may or may not be performed if something occurs. Examiner advises Applicant to amend the claim to explicitly require the claim to perform the claimed functionality. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US 2017/0094305).
	
	Regarding claim 1, Li discloses a method of motion compensation for video data performed by a video encoder or a video decoder, the method comprising: (Li, paragraph 21 discloses “bi-directional optical flow (BIO) may be applied during motion compensation” in addition paragraph 51 discloses “video encoder 20 of source device 12 may be configured to apply the techniques for bi-directional optical flow”),
receiving input data associated with a current chroma block in a current picture at an encoder side or receiving a video bitstream including compressed data of the current chroma block at a decoder side wherein the current picture comprises a luma component and one or more chroma components (Li, paragraph 48 discloses a destination device 14 may receive the encoded video data to be decoded; in addition paragraph 57 discloses a video frame or picture may be divided into a sequence of treeblocks or largest coding units (LCU) that include both luma and chroma samples i.e. which is compressed and sent to the decoder side as illustrated in figure 1; in addition paragraph 57 discloses a video frame or picture may be divided into a sequence of treeblocks or largest coding units (LCU) that include both luma and chroma samples),
applying a BIO (bi-directional optical flow) process to encode or decode the current chroma block if the current chroma block is coded using a bi-prediction mode (Li, paragraphs 74 and 87 discloses the video coder (encoder or decoder) may perform BIO when predicting current block 150 (which comprises the chroma and luma samples); In addition, as outlined above the term “if” is a conditional statement which does not require the claim functionality to occur, but merely indicates that the function may or may not be performed if something occurs),
and outputting the video bitstream including the compressed data of the current chroma block at the encoder side or outputting reconstructed data including a reconstructed block of the current chroma block at the decoder side (Li, paragraphs 48 and 54 discloses Destination device 14 may receive the encoded video data (reconstructed block of the current chroma block) to be decoded (i.e. decoder side) via computer-readable medium 16 i.e. outputting or transmitting the data to the destination device see fig. 1).

Regarding claim 1, Li discloses an apparatus of' motion compensation for video data performed by a video encoder or a video decoder, the apparatus comprising one or more electronic circuits or processors arranged to (Li, abstract discloses a processor, in addition paragraph 21 discloses “bi-directional optical flow (BIO) may be applied during motion compensation” in addition paragraph 51 discloses “video encoder 20 of source device 12 may be configured to apply the techniques for bi-directional optical flow”),
receive input data associated with a current chroma block in a current picture at an encoder side or receiving a video bitstream including compressed data of the current chroma block at a decoder side wherein the current picture comprises a luma component and one or more chroma components; (Li, paragraph 48 discloses a destination device 14 may receive the encoded video data to be decoded; in addition paragraph 57 discloses a video frame or picture may be divided into a sequence of treeblocks or largest coding units (LCU) that include both luma and chroma samples i.e. which is compressed and sent to the decoder side as illustrated in figure 1; in addition paragraph 57 discloses a video frame or picture may be divided into a sequence of treeblocks or largest coding units (LCU) that include both luma and chroma samples),
apply a BIO (bi-directional optical flow) process to encode or decode the current chroma block if the current chroma block is coded using a bi-prediction mode (Li, paragraphs 74 and 87 discloses the video coder (encoder or decoder) may perform BIO when predicting current block 150 (which comprises the chroma and luma samples); paragraph 123 discloses motion compensation unit 72 may apply a special process for BIO to a block that is indicated as being in a region of illumination change, such as when the block includes an illumination compensation flag (ic_flag) having a value of true; In addition, as outlined above the term “if” is a conditional statement which does not require the claim functionality to occur, but merely indicates that the function may or may not be performed if something occurs),
 and output the video bitstream including the compressed data of the current chroma block at the encoder side or output reconstructed data including a reconstructed block of the current chroma block at the decoder side (Li, paragraphs 48 and 54 discloses Destination device 14 may receive the encoded video data (reconstructed block of the current chroma block) to be decoded (i.e. decoder side) via computer-readable medium 16 i.e. outputting or transmitting the data to the destination device see fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2017/0094305) in view of Alshina (US 2017/0006289).

Regarding claim 2, Li discloses the claimed invention as outlined above in claim 1.
	Li does not disclose the following claim limitations: wherein chroma x-offset value vx and chroma y-offset value vy associated with the BIO process for the current chroma block are derived only based on one or more chroma components.
However, in the same field of endeavor Alshina discloses more explicitly the following: wherein chroma x-offset value vx and chroma y-offset value vy associated with the BIO process for the current chroma block are derived only based on one or more chroma components (The BIO process is outlined above by Li in claim 1; in addition Alshina paragraph 117 discloses the offset determiner 34 may determine the offset value of the chroma component (chroma x-offset value vx and chroma y-offset value vy) based on the scaled offset absolute value related to the chroma component i.e. current chroma block are derived only based on one or more chroma components).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the teachings of Li with Alshina to create the bi-directional optical flow for video coding with determining the offset value of the chroma component.
	The reasoning being is to create a video coding method for generating a reconstructed image having a minimized error between an original image and the reconstructed image at a high bit depth and a high bit rate (Alshina, paragraph 4).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2017/0094305) in view of Pang (US 2016/0100189).

Regarding claim 3, Li discloses the claimed invention as outlined above in claim 1.
Li does not disclose the following claim limitations: , wherein chroma x-offset value vx and chroma v-offset value vy associated with the BIO process for the current chroma block reuse luma x-offset value vx and luma y-offset value vy associated with the BIO process that are derived based on the luma component only.
	However, in the same field of endeavor Pang discloses more explicitly the following: wherein chroma x-offset value vx and chroma v-offset value vy associated with the BIO process for the current chroma block reuse luma x-offset value vx and luma y-offset value vy associated with the BIO process that are derived based on the luma component only (Pang, paragraph 274 discloses determine an offset vector for a chroma component (i.e. chroma x-offset value vx and chroma y-offset) of the video block based on the offset vector for the luma component (i.e. reuse luma x- offset value vx and luma y-offset); in paragraph 242 discloses A set of motion information may contain motion information for forward and backward prediction directions. The terms forward and backward prediction directions are meant to indicate two prediction directions associated with a bi-directional prediction mode (BIO process)).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the teachings of Li with Pang to create the bi-directional optical flow for video coding with determining the offset value of the chroma component based on the offset vector for the luma component.
	The reasoning being is determining the offset value of the chroma component for identifying the predictive block within the same frame or picture as the block being predicted (Pang, paragraph 34).




Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2017/0094305) in view of Lee (US 2016/0088303).

	
Regarding claim 5, Li discloses the claimed invention as outlined above in claim 1.
Li does not disclose the following claim limitations: wherein x-offset value vx and v-offset value vy associated with the BIO process for the current chroma block are derived based on the luma component and one or more chroma components.
However, in the same field of endeavor Lee discloses more explicitly the following: wherein x-offset value vx and v-offset value vy associated with the BIO process for the current chroma block are derived based on the luma component and one or more chroma components (The BIO process is outlined above by Li in claim 1; in addition Lee in paragraph 133 discloses the phase offset information for the chroma component (x-offset value vx and y-offset value vy) is derived by signaling whether there is any difference between the phase offset information for the luma component and the phase offset information for the chroma component i.e. chroma block are derived based on the luma component and one or more chroma components).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the teachings of Li with Lee to create the bi-directional optical flow for video coding with determining the phase offset information for the chroma component.
	The reasoning being is to improve prediction accuracy, encoding and decoding efficiency (Lee, paragraph 12).

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 103 rejections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481